 1
 2
 3
 4
 5
 6
 7
 8
 9
10                      UNITED STATES DISTRICT COURT

11                     CENTRAL DISTRICT OF CALIFORNIA
12
     SCOTT WILFORD, et al.,              CASE NO. 8:18-cv-01169-JLS-DFM
13
14              Plaintiffs,              JUDGMENT

15         v.
                                         Judge: The Hon. Josephine L. Staton
16   NATIONAL EDUCATION
     ASSOCIATION, et al.,
17
18                     Defendants.

19
20
21
22
23
24
25
26
27
28
 1                                         JUDGMENT
 2         Pursuant to the Court’s May 8, 2019 Order Granting Defendants’ Motion to
 3   Dismiss (Doc. 195),
 4         IT IS HEREBY ADJUDGED that Plaintiffs’ claims are dismissed with
 5   prejudice, and JUDGMENT IS HEREBY ENTERED in favor of Defendants
 6   National Education Association; American Federation of Teachers; California
 7   Teachers Association; California Federation of Teachers; Community College
 8   Association; Saddleback Valley Educators Association; Exeter Teachers
 9   Association; Savanna District Teachers Association; Certificated Hourly Instructors,
10   Long Beach City College Chapter; Coast Federation of Teachers, Local 1911; South
11   Orange County Community College District Faculty Association; Sanger Unified
12   Teachers Association; Orange Unified Education Association; and Mt. San Antonio
13   College Faculty Association, Inc., and in favor of Defendant Intervenor the Attorney
14   General of California, and against Plaintiffs Scott Wilford; Bonnie Hayhurst;
15   Rebecca Friedrichs; Michael Monge; Harlan Erlich; Jelena Figueroa; and Gene Grey.
16
17   DATED: May 22, 2019
18
19                                         JOSEPHINE L. STATON
20                                         UNITED STATES DISTRICT JUDGE

21
22
23
24
25
26
27
28

                                               1
